Citation Nr: 0820149	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-32 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
tendonitis, status post arthroscopy with debridement, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
anterior discectomy and fusion C3-4, cervical spondylosis 
fusion with slim lock plate, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
February 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the veteran's claim of entitlement to an increased 
evaluation for his right shoulder tendonitis, the Board notes 
that, since his latest VA examination for this disability, in 
November 2006, the veteran has undergone right shoulder 
surgery.  Specifically, in January 2008, the veteran 
underwent a resection of the distal end of his right 
clavicle.  As the Board believes it likely that this 
operation had an impact on the veteran's symptomatology, the 
Board finds that the veteran should be scheduled for an 
additional VA examination in order to determine the veteran's 
current level of symptomatology of his right shoulder.

Further, the Board points out that the veteran is complaining 
of pain, limitation of motion of the shoulder and feelings of 
looseness or dislocation in his shoulder.  As such, on 
remand, the RO should consider whether a separate or higher 
rating would be warranted under Diagnostic Codes 5202 or 
5203.

Finally, as to the veteran's status post anterior discectomy 
and fusion C3-4, cervical spondylosis fusion with slim lock 
plate, in his November 2006 VA examination report, the 
veteran did indicate that he had some radiation of pain, and 
a February 2006 report of testing noted mild evidence of left 
C7 chronic radiculopathy.  As such, the Board is of the 
opinion that the veteran should be provided with a 
neurological examination in order to determine what, if any, 
neurological symptoms the veteran has that are related to his 
service connected cervical spine disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be provided with a 
VA orthopedic examination for his right 
shoulder, and a VA neurological 
examination for his cervical spine.  The 
claims folder must to be made available to 
the examiners in conjunction with the 
examinations.  All indicated tests are to 
be conducted.  As to the veteran's right 
shoulder, the examiner should specifically 
note the veteran's range of motion, and 
whether the veteran's right shoulder has 
problems with dislocation, or malunion.  
If the veteran is diagnosed with any 
neurological disability related to his 
back, the examiner should offer an opinion 
as to whether it is at least as likely as 
not that any of those disabilities is 
related to service, to include as 
secondary to his service connected 
cervical spine disability.  A complete 
rationale for any opinion expressed should 
be included in the examination report.

2.  Thereafter, the AMC should re-
adjudicate the claims remaining on appeal.  
Regarding the claim for an increased 
rating for the veteran's service-connected 
shoulder disability, the AMC should 
consider whether separate evaluations are 
warranted for limitation of motion of the 
shoulder and instability.  The veteran and 
his representative should then be 
furnished a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO, however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



